The Disciplinary Review Board having filed with the Court its decision in DRB 16-393, concluding that the formal ethics complaint filed against RICHARD DONNELL ROBINSON of MOUNT HOLLY, who was admitted to the bar of this State in 2004, should be dismissed, for lack of clear and convincing evidence of unethical conduct;
And the Court having ordered RICHARD DONNELL ROBINSON to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that the formal ethics complaint against RICHARD DONNELL ROBINSON in Docket No. IIIB-2016-0011E is hereby dismissed.